                 Case 2:19-cv-01085-JCC Document 23 Filed 05/18/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARINE CARPENTERS PENSION FUND,                    CASE NO. C19-1085-JCC
10                           Plaintiff,                  MINUTE ORDER
11               v.

12    VIGOR INDUSTRIAL, LLC, an Oregon limited
      liability company; VIGOR SHIPYARDS, INC.,
13    a Delaware corporation; and VIGOR MARINE,
      LLC, an Oregon limited liability company,
14

15                           Defendants.

16

17          The following minute order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiff’s motion for leave to amend its complaint

20   (Dkt. No. 19). Defendants have said that they do not oppose Plaintiff’s motion. (See Dkt. No. 21

21   at 1–2.) The Court construes Defendants’ statement as consent for Plaintiff to amend its

22   complaint. Accordingly, the Court GRANTS Plaintiff’s motion (Dkt. No. 19). See Fed. R. Civ.

23   P. 15(a)(2) (allowing a party to amend its pleading with the opposing party’s written consent).

24   Plaintiff’s must file an amended complaint within 21 days of this order.

25          //

26          //


     MINUTE ORDER
     C19-1085-JCC
     PAGE - 1
            Case 2:19-cv-01085-JCC Document 23 Filed 05/18/20 Page 2 of 2




 1        DATED this 18th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1085-JCC
     PAGE - 2
